Citation Nr: 1518905	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  07-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right internal popliteal nerve neuropathy prior to November 13, 2012.

2.  Entitlement to a disability rating in excess of 20 percent for right internal popliteal nerve neuropathy since November 13, 2012.

3.  Entitlement to a disability rating in excess of 10 percent for left internal popliteal nerve neuropathy prior to November 13, 2012.

4.  Entitlement to a disability rating in excess of 20 percent for left internal popliteal nerve neuropathy since November 13, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 until December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2014, the Board remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its January 2014 remand directives, as discussed below.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  Prior to November 13, 2012, the Veteran's right internal popliteal nerve neuropathy was characterized by some pain and paresthesia; moderate incomplete paralysis of the internal popliteal nerve.

2.  Since November 13, 2012, the Veteran's right internal popliteal nerve neuropathy was characterized by some pain and paresthesia; severe incomplete paralysis has not been shown.

3.  Prior to November 13, 2012, the Veteran's left internal popliteal nerve neuropathy was characterized by some pain and paresthesia; moderate incomplete paralysis of the internal popliteal nerve.

2.  Since November 13, 2012, the Veteran's left internal popliteal nerve neuropathy was characterized by some pain and paresthesia; severe incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  Prior to November 13, 2012, the criteria for a disability evaluation in excess of 10 percent for right internal popliteal nerve neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code (DC) 8624.

2.  Since November 13, 2012, the criteria for a disability evaluation in excess of 20 percent for right internal popliteal nerve neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, DC 8624

3.  Prior to November 13, 2012, the criteria for a disability evaluation in excess of 10 percent for left internal popliteal nerve neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, DC 8624.

4.  Since November 13, 2012, the criteria for a disability evaluation in excess of 20 percent for left internal popliteal nerve neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, DC 8624


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

While the Board remanded the claims to the RO to associate the Veteran's November 13, 2012, VA Form 21-4138, which was the Veteran's claim for an increased rating, and the VCAA letter dated January 25, 2013, with the electronic file, efforts to locate these previously issued documents were not successful.  The Veteran's copies of the missing electronic records were requested in a letter dated in February 2014.  The Veteran has not submitted copies of the missing electronic documents.  In April 2015, the Veteran, through his representative, reported that there was nothing further to submit and requested that the claims be returned to the Board for adjudication.  

Nevertheless, the Veteran has been provided with letters that notified him how VA determines disability ratings and effective dates if increased entitlement is awarded.  Finally, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

The Veteran was also provided a VA examinations (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected right and left neuropathy are rated under DC 8624 for neuritis of the internal popliteal nerve.  Under this Diagnostic Code, mild incomplete paralysis of internal popliteal nerve is rated 10 percent disabling; moderate incomplete paralysis of the internal popliteal nerve is rated 20 percent disabling; and severe incomplete paralysis of the internal popliteal nerve is rated 30 percent disabling.  38 C.F.R. § 4.124a, DC 8624.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Regarding the period prior to November 13, 2012, the Veteran underwent a VA examination in March 2005, and findings were consistent with mild neuropathy.  In 2006, he reported numbness in his left lower extremity.  In October 2012, the Veteran reported his symptoms were more prevalent at night, which included pain in both feet.

Thus, prior to November 13, 2012, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 10 percent are not met.  Treatment records show that the Veteran reported numbness and the March 2005 VA examination found only mild neuropathy.  Six years later in October 2012, he reported pain in both feet, more prevalent at night.  However, the record contains no evidence that would warrant a higher 20 percent rating, such as moderate incomplete paralysis of the internal popliteal nerve.

Regarding the period after November 13, 2012, the Veteran was afforded a VA examination for his bilateral neuropathy in February 2013.  After interviewing the Veteran and conducting a thorough examination, the examiner indicated that the Veteran had moderate incomplete paralysis internal popliteal nerve.  

The Veteran's treatment records show that in November 2012, he complained of pain, burning, and tingling in both lower extremities during the previous two weeks.  However, by February 2013, the Veteran reported having no paresthesias or muscle weakness.  A March 2013 nerve conduction study (NCS) was normal and showed no evidence of lower extremity neuropathy.  However, small fiber neuropathy could not be ruled out.  Later in July 2013, the Veteran reported having no paresthesias or muscle weakness.  His neuropathy was found to be improved.

There are no treatment records demonstrating evidence of a worsening in symptoms, such as increased muscle weakness, muscle atrophy, or limitations with respect to either lower extremity.  In fact, the record shows his neuropathy has improved.

Thus, after November 13, 2012, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 20 percent are not met.  The November 2012 VA examination reflects that the Veteran had moderate incomplete paralysis of the internal popliteal nerve.  However, a later March 2013 NCS was normal with no evidence of neuropathy.  In addition, by July 2013, his neuropathy had improved.  Therefore, after November 13, 2012, the Board finds that the criteria for a disability rating in excess of 20 percent are not met.  The record contains no evidence that would warrant a 30 percent rating, such as severe incomplete paralysis of the internal popliteal nerve.

The Board has considered all other potentially applicable Diagnostic Codes, but giving the Veteran every benefit, the rating under 8624 is most favorable to the Veteran.

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  The currently assigned ratings adequately describe the severity of the Veteran's symptoms for his disabilities.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disabilities picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran was granted TDIU in a November 2009 rating decision.

In light of the foregoing, the Veteran's claims for ratings in excess of those assigned for his right and left internal popliteal nerve neuropathy must be denied.  Since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

A disability rating in excess of 10 percent for right internal popliteal nerve neuropathy prior to November 13, 2012, is denied.

A disability rating in excess of 20 percent for right internal popliteal nerve neuropathy since November 13, 2012, is denied.

A disability rating in excess of 10 percent for left internal popliteal nerve neuropathy prior to November 13, 2012, is denied.

A disability rating in excess of 20 percent for left internal popliteal nerve neuropathy since November 13, 2012, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


